                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

 HELENA CHEMICAL COMPANY,     *
                   PLAINTIFF  *
 V.                           *
                              *                    CASE NO. 4:19CV00313 SWW
 TYLER L. HENDERSON, MICHELLE *
 HENDERSON, and TYLER         *
 HENDERSON FARMS PARTNERSHIP *
                   DEFENDANTS *

                                DEFAULT JUDGMENT

       Consistent with the Order that was entered on this day, the Court hereby enters

judgment in favor of Helena Chemical Company against Tyler L. Henderson, Michelle

Henderson, and Tyler Henderson Farms Partnership, jointly and severally, in the amount

of $119,858.10 plus pre-judgment finance charges from May 25, 2019 at the monthly rate

of $1,506.51 per month; costs of $400.00; and reasonable attorney’s fees incurred herein

in the amount of $1,205.00; plus post-judgment interest, pursuant to 28 U.S.C. § 1961, at

the rate of 1.56%, to run from the date of entry of judgment until such time that the total

amount of money damages stated herein is satisfied.

       IT IS SO ORDERED THIS 3RD DAY OF DECEMBER, 2019.


                                                  Susan Webber Wright
                                                  UNITED STATES DISTRICT JUD              GE
